RESTRICTED STOCK AGREEMENT
 
 
This RESTRICTED STOCK AGREEMENT (the ”Agreement”), made as of this 1st day of
November, 2006, by and among and InVivo Therapeutics Corporation, a Delaware
corporation (the “Company”), among Francis M. Reynolds (“Reynolds”),  Yang D.
Teng (“Teng”) and Robert S. Langer (“Langer”, together with Reynolds and Teng,
the “Stockholders”, and singularly the “Stockholder”).
 
W I T N E S S E T H:


WHEREAS, The Company and the Stockholders have entered into an Stockholders
Agreement of even date herewith (the “Stockholders Agreement”); and
 
WHEREAS, The Company has issued in the aggregate 600,000 shares Common Stock,
$.001 par value per share of the Company (“Common Stock”), to each Stockholder
and the Stockholders intends that a certain number of shares of Common Stock
owned by each of them should revert back to the Company upon the occurrence of
certain events as specified herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.           Shares Subject to this Agreement.  The Stockholders expressly agree
that the terms and restrictions of this Agreement shall apply to 450,000 shares
of the Common Stock (the “Restricted Shares”) owned by each of them (such number
representing three-fourths (3/4) of the 600,000 shares of Common Stock owned by
each Stockholder as of the date hereof).


2.           Restricted Share.  Until a Restricted Share of an Stockholder shall
have vested in accordance with Section 3 below, such Restricted Share may be
purchased by the other Stockholders under Section 4 below. Upon the expiration
of the applicable Restriction Period (defined in Section 3 below), such
Restricted Shares may revert to the Company under Section 4 below. Upon the
expiration of the applicable Restriction Period (defined in Section 3 below), a
Restricted Share shall be deemed to be a fully vested shares of Common Stock
(each, a "Vested Share") and shall cease to be a Restricted Share.


3.           Restriction Period; Vesting. The Restricted Shares of an
Stockholder shall remain Restricted Shares during the period (the "Restriction
Period") from the date hereof through the date on which such Restricted Shares
shall have been vested in accordance with the schedule below. The Restricted
Shares of an Stockholder shall have vested on the following dates in accordance
with the following vesting schedule:
 
(i)           thirty three and one third percent (33 and 1/3%) of the Restricted
Shares shall vest on the date that is the one year anniversary of the date
hereof;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           an additional thirty three and one third percent (33 and 1/3%) of
the Restricted Shares shall vest on the date that is the two year anniversary of
the date hereof; and
 
(iii)         the final thirty three and one third percent (33 and 1/3%) of the
Restricted Shares shall vest on the date that is the three year anniversary of
the date hereof.
 
4.           Termination of Service Relationship; Purchase Option. Subject to
Section 9 below, in the event that an Stockholder ceases to have, for any
reason, a Service Relationship with the Company during the Restriction Period
(the “Terminating Stockholder”), all Restricted Shares that have not previously
vested shall immediately revert back to the Company.  For purposes of this
Agreement, the term “Service Relationship” shall mean any relationship as a
full-time or part-time employee, independent contractor, director, consultant or
other key service provider of the Company or any affiliate of the Company such
that, for example, a Service Relationship shall be deemed to continue without
interruption in the event the Stockholders status changes from full-time to
part-time.
 
5.           Securities Regulation. Each Stockholder understands that the
Restricted Shares are not registered under the Securities Act of 1933, as
amended, or any applicable state securities or “blue sky” laws and may not be
sold or otherwise transferred or disposed of in the absence of an effective
registration statement under the Securities Act and under any applicable state
securities or “blue sky” laws (or exemptions from the registration requirements
thereof).
 
6.           Adjustments. In the event of any change in the shares of Common
Stock by reason of a stock split, stock distribution, combination or
reclassification of capital stock, recapitalization, merger, or similar event,
the Company shall adjust proportionately the number of Restricted or Vested
Shares.
 
7.           Invalid Transfers.
 
a.           Restricted Shares.  An Stockholder may not transfer, assign,
pledge, hypothecate or otherwise dispose of any Restricted Shares or of any
right hereunder.
 
b.           Vested Shares.  The Vested Shares are subject to restrictions on
transfer as set forth in the Stockholders Agreement.
 
8.           Notices. Any notice to an Stockholder shall be addressed to at his
home address or to such other address as either may last have designated to the
other by notice as provided herein. Any notice so addressed shall be deemed to
be given on the second business day after mailing, by registered or certified
mail, at a post office or branch post office within the United States.
 
9.           Vesting Upon the Occurrence of Certain Events. If a plan of
complete dissolution of the Company is adopted or the Stockholders of the
Company approve an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company's assets or capitol stock, then upon such adoption or approval all
Restricted Shares shall vest immediately and become Vested Shares.
 
 
 

--------------------------------------------------------------------------------

 
10.           Miscellaneous.  The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the Commonwealth of
Massachusetts. This Agreement may be changed, modified or terminated only by an
agreement in writing signed by the Company and the Stockholders.  If any
provision(s) of this Agreement shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto, their respective
successors, assigns, and legal representatives.  For the convenience of the
parties and to facilitate execution, this Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same document.
 
 
Remainder of Page Intentionally Left Blank
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above set forth.
 
 

 
THE COMPANY:
 
INVIVO THERAPEUTICS CORPORATION
         
By:
        Frank Reynolds, President & CEO                  


 
ACCEPTED AND AGREED




STOCKHOLDERS



____________________________________
Francis M. Reynolds




____________________________________
Robert S. Langer




____________________________________
Yang D. Teng
 
 
 
 

--------------------------------------------------------------------------------

 